Case 20-33918 Document 81 Filed in TXSB on 08/07/20 Page 1 of 3
Case 20-33918 Document 81 Filed in TXSB on 08/07/20 Page 2 of 3
                        EXHIBIT A
                               Case 20-33918 Document 81 Filed in TXSB on 08/07/20 Page 3 of 3
                                                                                                    Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

       Description                               Name                                    Address                          Fax                        Email                      Method of Service
Core                     ADP                                           P.O. Box 842875                                              Johnny.Soto@ADP.com                 Email
                                                                       Boston, MA 02284-2875
Core                     Ariete International, Inc                     1710 Cumberland Point Dr SE                                  Contact@Virginia.gov                Email
                                                                       Ste 16
                                                                       Marietta, GA 30067
Core                     Braxtel Communications                        99 Washington St                            860-808-5387     attorney.general@ct.gov             Email
                                                                       Melrose, MA 02176
Core                     Catamaran Resort Hotel & Spa                  Attn: Accounts Receivable                                    mstaples@catamaranresort.com        Email
                                                                       3999 Mission Blvd
                                                                       San Diego, CA 92109
Core                     Cdw                                           P.O. Box 75723                                               jeff.starnauld@cdw.com              Email
                                                                       Chicago, IL 60675
Core                     CIT                                           21146 Network Pl                            602-542-4085     AGInfo@azag.gov                     Email
                                                                       Chicago, IL 60673
Core                     Counsel to BMO - Katten Muchin Rosenman LLP   Attn: Geoff AuYeung, Esq.                   (312) 902-1061   geoff.auyeung@kattenlaw.com         Email
                                                                       525 West Monroe Street
                                                                        Suite 1900
                                                                       Chicago, IL 60661
Core                     Counsel to New Mountain - Proskauer           Attn: David Hillman                                          dhillman@proskauer.com;             Email
                                                                       Attn: Lucy Kweskin                                           lkweskin@proskauer.com
                                                                       Eleven Times Square
                                                                       (Eighth Avenue & 41st Street)
                                                                       New York, New York 10036-8299
Core                     Dell Financial Services LLC                   P.O. Box 6549                                                Abhilash.Bandari@Dell.com           Email
                                                                       Carol Stream, IL 60197
Core                     Glidewell Laboratories                        4141 Macarthur Blvd                                          mail@glidewelldental.com;           Email
                                                                       Newport Beach, CA 92660                                      Angela.Wright@Glidewelldental.Com
Core                     Ivision, Inc                                  1430 W Peachtree St NW                      (678) 495-1454   lsullivan@ivision.com               Email
                                                                       Ste 425
                                                                       Atlanta, GA 30309
NOA                      JONES WALKER LLP                              Gabrielle A. Ramirez                                         gramirez@joneswalker.com            Email
NOA                      JONES WALKER LLP                              Joseph E. Bain                                               jbain@joneswalker.com               Email
NOA                      Katten Muchin Rosenman LLP                                                                                 geoff.king@katten.com               Email
Core                     Littlejohn & Co., LLC                         8 Soung Shore Dr                            (312) 902-1061   geoff.auyeung@kattenlaw.com         Email
                                                                       Ste 303
                                                                       Greenwich, CT 06830
Core                     Look Listen Creative, LLC.                    1737 Ellsworth Industrial Blvd NW                            larry@looklisten.com                Email
                                                                       Ste B-1
                                                                       Atlanta, GA 30318
Core                     Msg Consulting, Inc                           411 Hackensack Ave, FL 5                                     info@msgriskmgmt.com                Email
                                                                       Hackensack, NJ 07601
Core                     Office Of The Attorney General                2005 N Central Ave                          602-542-4085     AGInfo@azag.gov                     Email
                                                                       Phoenix, AZ 85004
Core                     Office Of The Attorney General                55 Elm St                                   860-808-5387     attorney.general@ct.gov             Email
                                                                       Hartford, CT 06106
Core                     Office Of The Attorney General                202 N 9th St                                                 Contact@Virginia.gov                Email
                                                                       Richmond, VA 23219
Core                     Office Of The Attorney General                200 St Paul Pl                                               oag@oag.state.md.us                 Email
                                                                       Baltimore, MD 21202
Core                     Office of the United States Trustee           Attn: Hector Duran, Jr                      713-718-4670     hector.duran.jr@usdoj.gov           Email
                                                                       515 Rusk St, Ste 3516
                                                                       Houston, TX 77002
Core                     Office of the United States Trustee           Attn: Stephen Statham                       713-718-4670     stephen.statham@usdoj.gov           Email
                                                                       515 Rusk St, Ste 3516
                                                                       Houston, TX 77002
NOA                      PROSKAUER ROSE LLP                            Brooke H. Blackwell                                          bblackwell@proskauer.com            Email
NOA                      PROSKAUER ROSE LLP                            David M. Hillman                                             dhillman@proskauer.com              Email
NOA                      PROSKAUER ROSE LLP                            Lucy F. Kweskin                                              lkweskin@proskauer.com              Email
Core                     Restorepoint                                  950 North Point Pkwy                                         info@restorepoint.net               Email
                                                                       Ste 375
                                                                       Alpharetta, GA 30005
Core                     Staples Business Advantage                    P.O.Box 405386                                               support@staplesadvantage.com        Email
                                                                       Dept Atl
                                                                       Atlanta, GA 30384
Core                     Tailwind Capital                              Attn: Syed Mohsin                                            INFO@TAILWIND.COM                   Email
                                                                       485 Lexington Ave
                                                                       New York, NY 10017
Core                     the United States Attorney’s Office for the   Southern District of Texas                                   richard.kincheloe@usdoj.gov         Email
                         Southern District of Texas
Core                     the United States Attorney’s Office for the   Southern District of Texas                  713-718-3033     usatxs.atty@usdoj.gov               Email
                         Southern District of Texas                    Attn: Ryan K Patrick
                                                                       Attn: Richard A Kincheloe
                                                                       1000 Louisiana, Ste 2300
                                                                       Houston, TX 77002
Core                     Veristor Systems, Inc                         4850 River Green Pkwy                                        info@veristor.com                   Email
                                                                       Duluth, GA 30096




BENEVIS CORP., et al.,                                                                               Page 1 of 1
